As filed with the Securities and Exchange Commission on March 15, 2013 Securities Act File No. 333-123257 Investment Company Act File No. 811-10325 United States Securities and Exchange Commission Washington, D.C. 20549 FORM N-1A Registration Statement Under the Securities Act of 1933 x Pre-Effective Amendment No. o Post Effective Amendment No. 1,045 x and/or Registration Statement Under the Investment Company Act of 1940 x Amendment No. 1,049 x MARKET VECTORS ETF TRUST (Exact Name of Registrant as Specified in its Charter) Madison Avenue, 19 th Floor New York, New York 10017 (Address of Principal Executive Offices) 293-2000 Registrants Telephone Number Joseph J.
